DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 11/02/2020.
Election/Restrictions
Applicant’s election without traverse of Invention Group I, which corresponds to claims 1-3 and 5-10 in the reply filed on 11/02/2020 is acknowledged.
Accordingly, claims 4 and 11-15 are withdrawn from further consideration by the examiner, to 37 CFR 1.142(b), as being drawn to a nonelected invention. 
Response to Arguments 
In the instant Amendment, claims 1, 5, 8, 9 and 10 have been amended. Claims 4 and 11-18 are withdrawn. 
The previous objection to claims 1-2, 5, 8, 9 and 10 are withdrawn responding to the amendments to claims 1, 5, 8, 9 and 10.
Applicant’s arguments on 11/02/2020, see pages 9-11, with respects to claims 1-3 and 5-10 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Tang et al. (U.S 2010/0322351).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 8, 9 and 10 are rejected under pre-AIA  35 U.S.C 103 as being unpatentable over of Ling et al. (U.S 7,411,929) in view of Larsson (U.S 2011/0086654) further in view of Tang et al. (U.S 2010/0322351).
For claim 1: 
Ling discloses a method for performing analog CSI feedback in a user equipment (see Ling, column 20; full CSI feedback), comprising: 
obtaining an analog CSI matrix corresponding to the user equipment, the analog CSI matrix satisfies a condition below:  
    PNG
    media_image1.png
    20
    96
    media_image1.png
    Greyscale
 where X denotes the analog CSI matrix, H denotes conjugate transpose of matrix, and D denotes a diagonal matrix (see Ling, column 19-20, lines 1-65; Full-CSI feedback Technique; and column 11-14; matrix formed by the product of the channel matrix with its conjugate-transpose; where E is the eigenvector matrix, and A is a diagonal matrix of eigenvalues, both of dimension N peNr The transmitter preconditions a set of Nr modulation symbols busing the eigenvector matrix E; also see figure 2, column 8, 12-13); 
(see Ling, column 15, lines 9-53; column 18-20 and column 14; the matrix R is then computed according to R =HHH as shown above. The received modulation symbol vectors rare then filtered by a match filter, which pre-multiplies each vector r with the conjugate-transpose channel coefficient matrix HH,).
Ling does not explicitly disclose obtaining dominated element information corresponding to the analog CSI matrix according to predetermined index information, and transmitting the dominated element information to a base station, wherein the predetermined index information includes any predetermined index information that can indicate respective elements which need to be transmitted to the base station.  
Larsson, from the same or similar fields of endeavor, discloses sending the most dominating complex valued feedback for updating the transmit weights, as is done in a preferred embodiment, the amount of feedback can be reduced while still enhancing system performance (see Larsson, paragraph [0053]; [0054]; [0073]) and [0050]-[0061]; differentially updates the complex transmit weight matrix based on the determined estimates (e.g; Steps S1 and S2 are repeated at the next update) and since E(n) may contain a large number of elements (when there are more than two links) the feedback overhead may become significant. In a preferred embodiment this situation may be handled by only estimating and sending back the dominating (in magnitude) elements in E(n)).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Larsson. The motivation for doing this is to provide a system networks can enhanced and hence 
Ling-Larsson does not explicitly disclose wherein the predetermined index information includes any predetermined index information that can indicate respective elements which need to be transmitted to the base station.
Tang, from the same or similar fields of endeavor, also discloses the BS may receive information about the single cell feedback matrix V; and a combining matrix in various embodiments described. The BS generates the single cell feedback matrix V; and a combining matrix from the CSI. The generation of the matrices may involve a look up from a predetermined codebook and the base station receiving the combining matrix and the single cell feedback matrix can recover a nth column of the approximated CoMP precoding matrix V (see Tang, paragraph [0038]-[0052]; [0065]-[0067]; [0088]-[0091]). 
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Tang. The motivation for doing this is to provide a system networks in order to further help achieve better channel utilization and increase overall system performance, channel state/statistics/information about a downlink (DL) channel(s) between a BS and a MS must be provided by the MS to the BS.
For claim 2: 
In addition to rejection in claim 2, Ling-Larsson-Tang further discloses wherein the obtaining dominated element information comprises: extracting dominated element information in the analog CSI matrix according to the predetermined index information, and transmitting the dominated element information to the base station (see Larsson, paragraph [0073]; sending complex valued feedback for updating the transmit weights related to the desired). The motivation for doing this is to provide a system networks can enhanced and hence the data rate may be increased and/or more power (or energy) efficient communication may be ensured.
For claim 5: 
For claim 5, claim 5 is directed to a method which has similar scope as claim 1. Therefore, claim 5 remains un-patentable for the same reasons.
For claim 8: 
For claim 8, claim 8 is directed to an apparatus which has similar scope as claim 1. Therefore, claim 8 remains un-patentable for the same reasons.
For claim 9:
For claim 9, claim 9 is directed to an apparatus which has similar scope as claim 1. Therefore, claim 9 remains un-patentable for the same reasons.
For claim 10: 
For claim 10, claim 10 is directed to a system which has similar scope as claim 1. Therefore, claim 10 remains un-patentable for the same reasons.
Claim 3 is rejected under pre-AIA  35 U.S.C 103 as being unpatentable over of Ling et al. (U.S 7,411,929) in view of Larsson (U.S 2011/0086654) further in view of Tang et al. (U.S 2010/0322351) further in view of Su et al. (U.S 2012/0062421).
For claim 3: 
In addition to rejection in claim 2, Ling-Larsson-Tang does not explicitly disclose wherein the obtaining dominated element information comprises: obtaining a transformation matrix corresponding to the analog CSI matrix according to the predetermined index information, and transforming the analog CSI matrix based on the transformation matrix; extracting all non-zero elements in the transformed matrix, 
Su, from the same or similar fields of endeavor, discloses a matrix transformation operations (e.g., Cholesky transformation, LU decomposition, etc.) may be performed on the steering matrices to reduce the number of matrix elements to be stored. A fewer number of bits may be required to store a triangular or a diagonal matrix as compared to a matrix comprising only non-zero elements (see Su, paragraph [0044]; [0062]; discloses the compression of the right singular value matrix V also named as steering matrix by performing a LU decomposition which results implicitly in an upper triangular matrix. The transformation matrix corresponding to LU decomposition. The compression consisting of storing only the non zero elements of the triangular matrix. The predetermined index information corresponds to the index of the triangular elements. The dominated element information corresponds to the non zero triangular elements).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises transformation matrix as taught by Su. The motivation for doing this is to provide a system networks may be used to compress the steering matrices which can also reduce feedback overhead.
Examiner’s Note
It respectfully request the Applicant change the status of Non-Elected claims 4, 11-15 from withdraw to cancel claims. Eventually in the future, if the applicant(s) desire an interview to further expedites the application, please contact with Examiner Lan-Huong Truong at 571-270-5829.
	Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in all independents form including all of the limitations of the base claim and any intervening claims and if rewritten or amended to overcome any objection claims set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
01/24/2021